1     PROBER & RAPHAEL, A LAW CORPORATION
      Lee S. Raphael, Esquire, #180030
2     Bonni S. Mantovani, Esquire #106353
3     Diana Torres-Brito, Esquire #163193
      P.O. Box 4365
4     Woodland Hills, CA 91365-4365
      (818) 227-0100
5     (818) 227-0637 (facsimile)
      cmartin@pralc.com
6
      Attorneys for Secured Creditor
7     F.113-1567

8                              UNITED STATES BANKRUPTCY COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12    In re                                               Bk. No. 20-41288
13
      CAROL LEE DEPUYDT-MEIER AKA                         CHAPTER 13
14    CAROLE DEPUYDT MEIER AKA CAROL
      D. MEIER DBA BONEYARD FURNITURE,                    WITHDRAWAL OF OPPOSITION TO
15                                                        DEBTOR’S MOTION TO VALUE
                     Debtor.                              LIEN AND COLLATERAL
16

17                                                        Hearing-
                                                          Date: November 12, 2020
18                                                        Time: 1:30 p.m.
                                                          Place: U.S. Bankruptcy Court
19                                                               1300 Clay Street,
                                                                 Oakland, CA
20
                                                                 Courtroom 220
21

22
              TO DEBTOR, HER COUNSEL, THE CHAPTER 13 TRUSTEE, AND ALL OTHER
23
      INTERESTED PARTIES:
24
              NOTICE IS HEREBY GIVEN that B&B Funding, LLC, its assignees and/or successors
25
      in interest, Secured Creditor and holder of a junior lien on the property described as 61 Rudgear
26
      Drive, Walnut Creek, CA 94596, hereby withdraws, without prejudice, its Opposition to
27
      Debtor’s Motion to Value Lien and Collateral filed on October 20, 2020 as Document #83, in the
28
                                                     1
Case: 20-41288    Doc# 95      Filed: 10/29/20    Entered: 10/29/20 14:18:33      Page 1 of 2
1
      above-entitled bankruptcy case.
2
      Dated: October 27, 2020              Prober & Raphael, A Law Corporation
3

4                                          By /s/ Diana Torres-Brito
                                              Diana Torres-Brito, Esquire #163193
5                                          Attorney for Secured Creditor

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
Case: 20-41288    Doc# 95       Filed: 10/29/20   Entered: 10/29/20 14:18:33     Page 2 of 2
